Name: 2003/780/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 23 October 2003 appointing a judge to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2003-11-01

 Avis juridique important|42003D07802003/780/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 23 October 2003 appointing a judge to the Court of Justice of the European Communities Official Journal L 285 , 01/11/2003 P. 0042 - 0042Decision of the Representatives of the Governments of the Member Statesof 23 October 2003appointing a judge to the Court of Justice of the European Communities(2003/780/EC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof,Whereas:Pursuant to Articles 5 and 7 of the Protocol on the Statute of the Court of Justice and as a consequence of the resignation of Mr David EDWARD, a judge should be appointed for the remaining period of Mr David EDWARD's term of office,HAVE DECIDED AS FOLLOWS:Article 1Mr Konrad SCHIEMANN is hereby appointed judge to the Court of Justice of the European Communities for the period running from 1 January 2004 to 6 October 2006.Article 2This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 23 October 2003.The PresidentU. Vattani